DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on Feb 8, 2022 is acknowledged. Claims 15-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Feb 8, 2022.

Priority
The present application claims priority to U.S. Provisional Application No. 62/593,095, filed November 30, 2017, is acknowledged. The examination is conducted based on this priority date.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  
“claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection”. (MPEP 2106.04 § 1).  Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes (MPEP 2106.04(a)(2)). The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of identifying and validating sequence variants. 

Mathematical concepts recited in the claims include:
“applying a function based at least in part on the error rate to each potential sequence variant to generate a score and determining a false positive or true positive classification of each potential sequence variant based on the score” (claim 9);
	“the error rate is a global error rate for the sequence data, and wherein the function is based on the error rate and a read coverage at a site of each individual potential sequence variant” (claim 10);
	“the error rate is selected from a plurality of error rates at each potential sequence variant site based on a type of potential sequence variant, and wherein the function is based on the selected error rate and a read coverage at each individual potential sequence variant site” (claim 11);
	“the error rate is weighted based on a type of the biological sample, and wherein the function is based on the weighted error rate and a read coverage at each individual potential sequence variant site” (claim 12);
	“the error rate is independent of positive or negative strand identification” (claim 15).

Mental processes recited in the claims include:
“receiving genomic sequence data of a biological sample” (claim 1) 
“identifying errors in the genomic sequence data based on sequence disagreement within a first subset of the plurality of sequence reads associated with a first unique molecular identifier…” (claim 1);
identifying a plurality of potential sequence variants in the genomic sequence data relative to a reference sequence” (claim 1); 
“classifying false positive sequence variants of the plurality of potential sequence variants based on the error rate of the genomic sequence data” (claim 1);
“eliminating the false positive sequence variants from the plurality of potential sequence variants to yield a plurality of sequence variants” (claim 1);
 “applying a function of the error rate for an individual type of nucleotide change and a read coverage of an individual potential sequence variant to determine that the individual potential sequence variant is a false positive sequence variant” (claim 3);
“identifying differences between a first read direction or a second read direction associated with an individual unique molecular identifier, wherein the identified differences contribute to the error rate” (claim 4);
“collapsing the sequence reads of the first subset to yield a collapsed first subset sequence read indicative of a majority consensus sequence of the sequence reads of the first subset” (claim 5);
identifying second differences between the collapsed first subset sequence read and the sequence reads of the second subset” (claim 6);
“collapsing the sequence reads of the second subset and the collapsed first subset sequence read to yield a duplex collapsed sequence read indicative of a majority consensus sequence of the sequence reads of the first subset and the second subset” (claim 7);
“compared to the reference sequence to identify a potential sequence variant of the plurality of potential sequence variants” (claim 8);
“providing an indication of the plurality of sequence variants on a display” (claim 13).

Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. The claims must therefore be examined further to determine whether they integrate that abstract ideas into practical application (MPEP 2106.04(d)). (Step 2A Prong One: Yes).

Claim 1 recite additional elements that are not abstract ideas: claim 1 recites “a computer-implemented method under control of a processor executing instructions”. The “computer” in claim 1 is nothing more than a generic computer and the “instructions” executed are identical to the methods claimed in claim 1. Hence, these are mere instructions to apply the abstract idea outlined in claims 1-14 using a  computer, and therefore claims 1-14 do not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § 1; and MPEP 2106.05(f)). (Step 2A Prong Two: No).

None of the dependent claims recites any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in 
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea. Claims that are directed to abstract ideas must be examined further to determine whether the additional elements amount to significantly more than the judicial exception. Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)). 
As explained above, the routine steps of gathering NGS sequence constitute insignificant extra solution activity, and when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)). (Step 2B: No).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a 
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gnerre (“Error Suppression In Sequenced DNA Fragments Using .

Claim 1 is directed to a computer-implemented method comprising: 
receiving genomic sequence data of a biological sample, wherein the genomic sequence data comprises a plurality of sequence reads, each sequence read being associated with a unique molecular identifier of a plurality of unique molecular identifiers; 
identifying errors in the genomic sequence data based on sequence disagreement within a first subset of the plurality of sequence reads associated with a first unique molecular identifier, sequence disagreement between the first subset and a second subset of the plurality of sequence reads having a second unique molecular identifier complementary to the first unique molecular identifier, or both, to generate an error rate of the genomic sequence data; 
identifying a plurality of potential sequence variants in the genomic sequence data relative to a reference sequence; 
classifying false positive sequence variants of the plurality of potential sequence variants based on the error rate of the genomic sequence data; 
eliminating the false positive sequence variants from the plurality of potential sequence variants to yield a plurality of sequence variants.
With respect to claim 1, Gnerre teaches a computer-implemented method [0004, 0025] capable:
obtaining a plurality of reads each associated with a physical UMI [0005]; the reads come from genomic double stranded DNA ([0108-0110], Fig. 1A, 1B);
identifying errors in the genomic sequence data based on sequence disagreement within a first subset of the plurality of sequence reads associated with a first unique molecular identifier, sequence disagreement between the first subset and a second subset of the plurality of sequence reads having a second unique molecular identifier complementary to the first unique molecular identifier, or both, to generate an error rate of the genomic sequence data; (see paragraphs [0011 ], [0017]: combining read pairs associated with a first physical UMI into a first group and combining read pairs associated with a second physical UMI into a second group, and a second level collapsing combine both subsets; ([0133], [0161-0179], [0268], Fig. 3B and Fig. 4A-4E: use of UM ls at both ends of the genomic fragment each comprising complementary strands, detection of sequencing errors and error rates based on collapsing the sequences associated with each UMI) 
identifying a plurality of potential sequence variants in the genomic sequence data relative to a reference sequence; (paragraphs [0079]-[0082], [0175]-[0179], [0181], [0213]: aligning reads to a reference sequence, identification of rare variants) 
classifying false positive sequence variants of the plurality of potential sequence variants based on the error rate of the genomic sequence data. (paragraphs [0168], Fig. 4A-4E, Examples 1 and 2: suppression of errors (i.e. elimination of false positive variants), thus detecting true variants)
eliminating the false positive sequence variants from the plurality of potential sequence variants to yield a plurality of sequence variants. (paragraphs [0168], Fig. 4A-4E, Examples 1 and 2: suppression of errors (i.e. elimination of false positive variants), thus detecting true variants).

With respect to claim 4 and its dependent claims 5-8, Gnerre disclosed in Figures 4A-4E and paragraphs [0167]-[0170], which disclose duplex sequencing and thus obtaining reads in a first and second read direction. The subject-matter of claims 5-8, referring to collapsing sequence reads in order to obtain a majority consensus sequence is disclosed again in Figures 4A-4E and in paragraphs [0161-0179].

With respect to claim 13, Guerre teaches displaying results data [0243].

With respect to claims 14, Guerre teaches the error rate is independent of positive/negative strand (Figure 4A-4E).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gnerre (“Error Suppression In Sequenced DNA Fragments Using Redundant Reads  as applied to claim 1 above, and further in view of Diehn (“Identification And Use Of Circulating Nucleic Acids“, WO 2016040901 A1, Date Published 2016-03-17);  and Kumar (“Robust Variant Identification And Validation“, US 20140336999 A1, Date Published 2014-11-13) 
Regarding claim 2 and its dependent claim 3, Gnerre discloses a sequence error suppression method using UMI as set forth regarding claim 1 (see the 101 rejection section). Gnerre does not teach nucleotide change specific error rate. Diehn discloses duplex sequencing using UMls for eliminating sequencing errors. Diehn further discusses thresholds for error suppression using global ([0013]) and nucleotide change specific error rates for each class of base substitutions ([0162-0166]). Kumar teaches ([0023]) Increasing the coverage should generally reduce variant 
call errors. Kumar further filter possible variants using base quality and coverage ( 
[0040] With reference to FIG. 3, in an alternative operation of the variant calling and annotation module 24 of FIG. 1, a possible variant is first identified in an operation 70. At this point only base quality and coverage has been used to filter the possible variants (through operation of the reads assessment/filtering module 16 of FIG. 1)).

Regarding claim 9, Gnerre does not teach sequence specific error rate. Diehn discloses a sequence specific error rate threshold to minimize false positive variant calling ([0185]).

Regarding claim 10, Gnerre does not teach a global sequence error rate, nor the coverage related error rate. Diehn discloses a global error rate and site-specific error rate for eliminating false positive variant calling ([0184-0185]);  Kumar teaches a minimum read coverage threshold for reducing variant calling errors ([0041]).

Regarding claim 11, Diehn teaches a global error rate and a variant site-specific error rate for eliminating false positive variant calling ([0184-0185]). Kumar teaches a minimum read coverage threshold for reducing variant calling errors ([0041]).

It would be a prima facie case of obviousness “teaching-to-modify” (“Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention”  ( MPEP § 2143 I.G.)), for a person with ordinary skills in art at the time of the claimed invention, to modify Gnerre’s method of error suppression in next generation sequencing and variant calling by unique molecular indices (UMI), with Diehn’s method of nucleotide change specific error suppression, and Kumar’s reads coverage error suppression, to achieve the claimed inventions, and expected to be successful. Because Diehn’s adaptor and Gnerre’s UMI are similar in sample (and hence data) preparation and they both succeed. Diehn’s nucleotide change specific error suppression and Kumar’s reads coverage error suppression certainly helps eliminating false positive variants calling so we can reasonably expect the claimed invention to be successful.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gnerre as applied to claim 1 above, and further in view of Blomquista (“Control for stochastic .
Regarding claim 12, Gnerre discloses a sequence error suppression method using UMI as set forth regarding claim 1 (see the 101 rejection section). Gnerre does not teach the biological sample associated error rate. Blomquista  teaches effect of biological sample on error rate (“The error rates observed here are specific to the chosen combination of specimen preparation, sequencing and data analysis pipeline methods, and should not be blindly applied to other NGS pipelines”. (col 1, page 36, last 4 lines of paragraph 4))

It would be a prima facie case of obviousness “teaching-to-modify” (“Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention”  ( MPEP § 2143 I.G.)), for a person with ordinary skills in art at the time of the claimed invention, to modify Gnerre’s method of error suppression in next generation sequencing and variant calling by unique molecular indices (UMI), with Blomquista’s sample preparation associated error rate, to achieve the claimed inventions, and expected to be successful. Because Gnerre and Blomquista are both about variant call in the next generation sequence and Blomquista’s  sample (and hence data) preparation associated error rate can enhance Gnerre’s error-suppression function.  We can reasonably expect the combined methods to be successful.
 
 Conclusion

No claims are allowed.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
GUOZHEN . LIU
Examiner